Title: From James Madison to the Senate, 28 January 1817
From: Madison, James
To: Senate


        
          January 28. 1817
        
        I nominate,
        Robert Trimble, of Kentucky to be judge of the United States for the District of Kentucky.
        Benjamen Parke, of Indiana, to be judge of the United States for the District of Indiana
        Thomas Blake, of Indiana, to be Attorney of the United States for the District of Indiana.
        John Vawter, of Indiana, to be Marshal for the District of Indiana.
        Stephen Bradley, of Vermont, to be agent under the fifth Article of the Treaty of peace and Amity between the United States and His Britannic Majesty, Signed on the 24th day of December 1814.
        Edward Wyer, of Massachusetts, to be consul of the United States at Hamburg in the place of John M. Forbes, resigned.
        Henry Wilson, of Maryland to be consul at Nantz in the place of Daniel Strobel resigned.
        
        Edward Church, of Kentucky, to be Consul at l’Orient in the place of Henry Wilson resigned.
        John. B. Frazier, of Massachusetts to be Consul for the Island of Curracoa in the place — of Boynton resigned.
        John O. Sullivan, of New York to be Consul at Mogodore in Morocco.
        Joel Hart, of New York, to be Consul at Leith.
        
          James Madison
        
      